            Case 2:20-cv-00454-MJP Document 160 Filed 08/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         ANYSA NGETHPHARAT, individually,            CASE NO. C20-454 MJP
           JAMES KELLEY, individually and on
11         behalf of all persons similarly situated,   MINUTE ORDER

12                               Plaintiffs,

13                v.

14         STATE FARM MUTUAL INSURANCE
           COMPANY, et al.,
15
                                 Defendants.
16         FAYSAL A JAMA, individually and on
           behalf of all persons similarly situated,
17
                                 Plaintiff,
18
                  v.
19
           STATE FARM FIRE AND CASUALTY
20         COMPANY,

21                               Defendant.

22

23

24


     MINUTE ORDER - 1
              Case 2:20-cv-00454-MJP Document 160 Filed 08/16/21 Page 2 of 2




 1          The following minute order is made by the direction of the court, the Honorable Marsha

 2   J. Pechman, United States District Judge:

 3          The Court has reviewed the Parties’ Joint Status Report on Trial Time. (Dkt. No. 159.)

 4   Having reviewed the filing, the Court sets the trial in this matter for 15 days.

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Filed August 16, 2021.

 7
                                                      Ravi Subramanian
 8                                                    Clerk of Court

 9                                                    s/Paula McNabb
                                                      Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
